Name: Commission Regulation (EEC) No 2990/90 of 16 October 1990 amending Regulation (EEC) No 2905/90 introducing a countervailing charge on tomatoes originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10 . 90 Official Journal of the European Communities No L 285/19 COMMISSION REGULATION (EEC) No 2990/90 of 16 October 1990 amending Regulation (EEC) No 2905/90 introducing a countervailing charge on tomatoes originating in Poland duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Poland must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2905/90 (3), introduced a countervailing charge on tomatoes origina ­ ting in Poland ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2905/90, '3,77 ECU' is hereby replaced by ' 14,53 ECU'. Article 2 This Regulation shall enter into force on 17 October . 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 43 . V) OJ No L 277, 9 . 10 . 1990, p. 32.